Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Larell Anderson appeals the district court’s order denying his motion to modify his sentence, pursuant to 18 U.S.C. § 8582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Anderson, No. 0:04-cr-00353-CMC-3 (D.S.C. Oct. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.